Exhibit 10.3





EXECUTION VERSION



 

COMMERCIAL PAPER DEALER AGREEMENT
4(2) PROGRAM

 

among

 

NYSE EURONEXT, INC., as Issuer

 

MERRILL LYNCH MONEY MARKETS INC., as Dealer

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Dealer

Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of March 28, 2007 between the Issuer and JPMorgan Chase Bank, National
Association, as Issuing and Paying Agent


Dated as of
March 28, 2007

--------------------------------------------------------------------------------



Exhibit 10.3





EXECUTION VERSION





Commercial Paper Dealer Agreement
4(2) Program



This agreement (the "Agreement") sets forth the understandings between the
Issuer and the Dealer, each named on the cover page hereof and collectively, in
connection with the issuance and sale by the Issuer of its short-term promissory
notes (the "Notes") through the Dealer.

Certain terms used in this Agreement are defined in Section 6 hereof.

The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.

1.      Offers, Sales and Resales of Notes.         1.1      While (i) the
Issuer has and shall have no obligation to sell the Notes to the Dealer or to
permit the Dealer to arrange any sale of the Notes for the account of the
Issuer, and (ii) the Dealer has and shall have no obligation to purchase the
Notes from the Issuer or to arrange any sale of the Notes for the account of the
Issuer, the parties hereto agree that in any case where the Dealer purchases
Notes from the Issuer, or arranges for the sale of Notes by the Issuer, such
Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.     1.2      So long as this Agreement shall remain in effect,
and in addition to the limitations contained in Section 1.7 hereof, the Issuer
shall not, without the consent of the Dealer, offer, solicit or accept offers to
purchase, or sell, any Notes except (a) in transactions with one or more dealers
which may from time to time after the date hereof become dealers with respect to
the Notes by executing with the Issuer one or more agreements which contain
provisions substantially identical to those contained in Section 1 of this
Agreement, of which the Issuer hereby undertakes to provide the Dealer prompt
notice or (b) in transactions with the other dealers listed on the Addendum
hereto, which are executing agreements with the Issuer which contain provisions
substantially identical to Section 1 of this Agreement contemporaneously
herewith. In no event shall the Issuer offer, solicit or accept offers to
purchase, or sell, any Notes directly on its own behalf in transactions with
persons other than broker-dealers as specifically permitted in this Section 1.2.
    1.3      The Notes shall be in a minimum denomination of $250,000 or
integral multiples of $1,000 in excess thereof, will bear such interest rates,
if interest bearing, or will be sold at such discount from their face amounts,
as shall be agreed upon by the Dealer and the Issuer, shall have a maturity not
exceeding 397 days from the date of issuance and may have such terms as are
specified in Exhibit C hereto or the Private Placement Memorandum. The Notes
shall not contain any provision for extension, renewal or automatic "rollover."
    1.4      The authentication and issuance of, and payment for, the Notes
shall be effected in accordance with the Issuing and Paying Agency Agreement,
and the Notes shall be either individual physical certificates or book-entry
notes evidenced by one or more master notes (each, a "Master Note") registered
in the name of The Depository Trust Company ("DTC") or its nominee, in the form
or forms annexed to the Issuing and Paying Agency Agreement.     1.5      If the
Issuer and the Dealer shall agree on the terms of the purchase of any Note by
the Dealer or the sale of any Note arranged by the Dealer (including, but not
limited to, agreement with respect to the date of issue, purchase price,
principal amount, maturity and interest rate or  

--------------------------------------------------------------------------------

           interest rate index and margin (in the case of interest-bearing
Notes) or discount thereof (in the case of Notes issued on a discount basis),
and appropriate compensation for the Dealer's services hereunder) pursuant to
this Agreement, the Issuer shall cause such Note to be issued and delivered in
accordance with the terms of the Issuing and Paying Agency Agreement and payment
for such Note shall be made by the purchaser thereof, either directly or through
the Dealer, to the Issuing and Paying Agent, for the account of the Issuer.
Except as otherwise agreed, in the event that the Dealer is acting as an agent
and a purchaser shall either fail to accept delivery of or make payment for a
Note on the date fixed for settlement, the Dealer shall promptly notify the
Issuer, and if the Dealer has theretofore paid the Issuer for the Note, the
Issuer will promptly return such funds to the Dealer against its return of the
Note to the Issuer, in the case of a certificated Note, and upon notice of such
failure in the case of a book-entry Note. If such failure occurred for any
reason other than default by the Dealer, the Issuer shall reimburse the Dealer
on an equitable basis for the Dealer's loss of the use of such funds for the
period such funds were credited to the Issuer's account.            1.6      The
Dealer and the Issuer hereby establish and agree to observe the following
procedures in connection with offers, sales and subsequent resales or other
transfers of the Notes:     (a)      Offers and sales of the Notes by or through
the Dealer shall be made only to: (i) investors reasonably believed by the
Dealer to be Qualified Institutional Buyers, or Institutional Accredited
Investors and (ii) non-bank fiduciaries or agents that will be purchasing Notes
for one or more accounts, each of which is reasonably believed by the Dealer to
be an Institutional Accredited Investor.     (b)      Resales and other
transfers of the Notes by the holders thereof shall be made only in accordance
with the restrictions in the legend described in clause (e) below.     (c)     
No general solicitation or general advertising shall be used in connection with
the offering of the Notes. Without limiting the generality of the foregoing,
without the prior written approval of the Dealer, the Issuer shall not issue any
press release or place or publish any "tombstone" or other advertisement
relating to the Notes.     (d)      No sale of Notes to any one purchaser shall
be for less than $250,000 principal or face amount, and no Note shall be issued
in a smaller principal or face amount. If the purchaser is a non-bank fiduciary
acting on behalf of others, each person for whom such purchaser is acting must
purchase at least $250,000 principal or face amount of Notes.     (e)     
Offers and sales of the Notes by the Issuer through the Dealer acting as agent
for the Issuer shall be made in accordance with Rule 506 under the Securities
Act, and shall be subject to the restrictions described in the legend appearing
on Exhibit A hereto. A legend substantially to the effect of such Exhibit A
shall appear as part of the Private Placement Memorandum used in connection with
offers and sales of Notes hereunder, as well as on each individual certificate
representing a Note and each Master Note representing book-entry Notes offered
and sold pursuant to this Agreement.     (f)      The Dealer shall furnish or
shall have furnished to each purchaser of Notes for which it has acted as the
Dealer a copy of the then-current Private Placement Memorandum unless such
purchaser has previously received a copy of the Private Placement Memorandum as
then in effect. The Private Placement Memorandum shall expressly  



 n Commercial Paper Dealer Agreement 4(2) Program n  2



--------------------------------------------------------------------------------

                  state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from, the Issuer and
the Dealer and shall provide the names, addresses and telephone numbers of the
persons from whom information regarding the Issuer may be obtained.     (g)     
The Issuer agrees, for the benefit of the Dealer and each of the holders and
prospective purchasers from time to time of the Notes that, if at any time the
Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act, the
Issuer will furnish, upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).              (h)      In the
event that any Note offered or to be offered by the Dealer would be ineligible
for resale under Rule 144A, the Issuer shall immediately notify the Dealer (by
telephone, confirmed in writing) of such fact and shall promptly prepare and
deliver to the Dealer an amendment or supplement to the Private Placement
Memorandum describing the Notes that are ineligible, the reason for such
ineligibility and any other relevant information relating thereto.     (i)     
The Issuer represents that it is not currently issuing commercial paper in the
United States market in reliance upon the exemption provided by Section 3(a)(3)
of the Securities Act. The Issuer agrees that, if it shall issue commercial
paper after the date hereof in reliance upon such exemption (a) the proceeds
from the sale of the Notes will be segregated from the proceeds of the sale of
any such commercial paper by being placed in a separate account; (b) the Issuer
will institute appropriate corporate procedures to ensure that the offers and
sales of notes issued by the Issuer pursuant to the Section 3(a)(3) exemption
are not integrated with offerings and sales of Notes hereunder; and (c) the
Issuer will comply with each of the requirements of Section 3(a)(3) of the
Securities Act in selling commercial paper or other short-term debt securities
other than the Notes in the United States.   1.7      The Issuer hereby
represents and warrants to the Dealer, in connection with offers, sales and
resales of Notes, as follows:     (a)      The Issuer hereby confirms to the
Dealer that (except as permitted by Section 1.6(i)) within the preceding six
months neither the Issuer nor any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof acting on behalf of the Issuer has
offered or sold any Notes, or any substantially similar security of the Issuer
(including, without limitation, medium-term notes issued by the Issuer), to, or
solicited offers to buy any such security from, any person other than the Dealer
or the other dealers referred to in Section 1.2 hereof. The Issuer also agrees
that (except as permitted by Section 1.6(i)), as long as the Notes are being
offered for sale by the Dealer and the other dealers referred to in Section 1.2
hereof as contemplated hereby and until at least six months after the offer of
Notes hereunder has been terminated, neither the Issuer nor any person other
than the Dealer or the other dealers referred to in Section 1.2 hereof (except
as contemplated by Section 1.2 hereof) will offer the Notes or any substantially
similar security of the Issuer for sale to, or solicit offers to buy any such
security from, any person other than the Dealer or the other dealers referred to
in Section 1.2 hereof, it being understood that such agreement is made with a
view to bringing the offer and sale of the Notes within the exemption provided
by Section 4(2) of the Securities Act and Rule 506 thereunder and shall survive
any  



 n Commercial Paper Dealer Agreement 4(2) Program n  3



--------------------------------------------------------------------------------

           termination of this Agreement. The Issuer hereby represents and
warrants that it has not taken or omitted to take, and will not take or omit to
take, any action that would cause the offering and sale of Notes hereunder to be
integrated with any other offering of securities, whether such offering is made
by the Issuer or some other party or parties.             (b)      The Issuer
represents and agrees that the proceeds of the sale of the Notes are currently
contemplated to be used for the purpose of buying, carrying or trading
securities within the meaning of Regulation T and the interpretations thereunder
by the Board of Governors of the Federal Reserve System. In the event that the
Dealer purchases Notes as principal and does not resell such Notes on the day of
such purchase, to the extent necessary to comply with Regulation T and the
interpretations thereunder, the Dealer will sell such Notes either (i) only to
offerees it reasonably believes to be Qualified Institutional Buyers or to
Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.



2.     Representations and Warranties of Issuer.
                The Issuer represents and warrants that:



         2.1      The Issuer is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation and
has all the requisite power and authority to execute, deliver and perform its
obligations under the Notes, this Agreement and the Issuing and Paying Agency
Agreement.   2.2      This Agreement and the Issuing and Paying Agency Agreement
have been duly authorized, executed and delivered by the Issuer and constitute
legal, valid and binding obligations of the Issuer enforceable against the
Issuer in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors' rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).   2.3      The Notes
have been duly authorized, and when issued as provided in the Issuing and Paying
Agency Agreement, will be duly and validly issued and will constitute legal,
valid and binding obligations of the Issuer enforceable against the Issuer in
accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors' rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).   2.4      The offer
and sale of the Notes in the manner contemplated hereby do not require
registration of the Notes under the Securities Act, pursuant to the exemption
from registration contained in Section 4(2) thereof, and no indenture in respect
of the Notes is required to be qualified under the Trust Indenture Act of 1939,
as amended.   2.5      The Notes will rank at least pari passu with all other
unsecured and unsubordinated indebtedness of the Issuer other than obligations
mandatorily preferred by law applying to companies generally.   2.6      No
consent or action of, or filing or registration with, any governmental or public
regulatory body or authority, including the SEC, is required to authorize, or is
otherwise required in  



 n Commercial Paper Dealer Agreement 4(2) Program n  4



--------------------------------------------------------------------------------

  connection with the execution, delivery or performance of, this Agreement, the
Notes or the Issuing and Paying Agency Agreement, except as may be required by
the securities or Blue Sky laws of the various states in connection with the
offer and sale of the Notes or as has been obtained or made and is still in full
force and effect.            2.7      Neither the execution and delivery of this
Agreement and the Issuing and Paying Agency Agreement, nor the issuance of the
Notes in accordance with the Issuing and Paying Agency Agreement, nor the
fulfillment of or compliance with the terms and provisions hereof or thereof by
the Issuer, will (i) result in the creation or imposition of any mortgage, lien,
charge or encumbrance of any nature whatsoever upon any of the properties or
assets of the Issuer, or (ii) violate or result in a breach or a default under
any of the terms of the Issuer's charter documents or by-laws, any contract or
instrument to which the Issuer is a party or by which it or its property is
bound, or any law or regulation, or any order, writ, injunction or decree of any
court or government instrumentality, to which the Issuer is subject or by which
it or its property is bound, which breach or default would reasonably be
expected to have a material adverse effect on the financial condition,
operations or business of the Issuer and its subsidiaries taken as a whole or
the ability of the Issuer to perform its material obligations under this
Agreement, the Notes or the Issuing and Paying Agency Agreement (any such
material adverse effect, a "Material Adverse Effect").   2.8      Except as
disclosed by the Company Information, there is no litigation or governmental
proceeding pending, or to the knowledge of the Issuer threatened, against the
Issuer which would be reasonably expected to have a Material Adverse Effect.  
2.9      The Issuer is not an "investment company" within the meaning of the
Investment Company Act of 1940, as amended.   2.10      The Private Placement
Memorandum and the other Company Information when taken as a whole do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.   2.11   
  Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer to the Dealer, as of the date thereof, that, both
before and after giving effect to such issuance and after giving effect to such
amendment or supplement, (i) the representations and warranties given by the
Issuer set forth in this Section 2 remain true and correct on and as of such
date as if made on and as of such date, (ii) the Notes being issued on such date
have been duly and validly issued and constitute legal, valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors' rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law), (iii) in the case of an issuance of Notes,
since the date of the most recently published audited financial statements of
the Issuer, there has been no Material Adverse Effect which has not been
disclosed to the Dealer in writing and (iv) the Issuer is not in default of any
of its material obligations hereunder, under the Notes or the Issuing and Paying
Agency Agreement.



3.     Covenants and Agreements of Issuer. 
                 The Issuer covenants and agrees that:



 n Commercial Paper Dealer Agreement 4(2) Program n  5

--------------------------------------------------------------------------------

         3.1      The Issuer will give the Dealer prompt notice (but in any
event prior to any subsequent issuance of Notes hereunder) of any amendment to,
modification of or waiver with respect to, the Notes or the Issuing and Paying
Agency Agreement, including a complete copy of any such amendment, modification
or waiver.   3.2      The Issuer shall, whenever there shall occur any change in
the Issuer's financial condition, operations or business or any development or
occurrence in relation to the Issuer that would be material to holders of the
Notes or potential holders of the Notes (including any downgrading or receipt of
any notice of intended or potential downgrading or any review for potential
change in the rating accorded any of the Issuer's securities by any nationally
recognized statistical rating organization which has published a rating of the
Notes), promptly, and in any event prior to any subsequent issuance of Notes
hereunder, notify the Dealer (by telephone, confirmed in writing) of such
change, development or occurrence.   3.3      The Issuer shall from time to time
furnish to the Dealer such publicly available information as the Dealer may
reasonably request, including, without limitation, any press releases or
material provided by the Issuer to any national securities exchange or rating
agency, regarding (i) the Issuer's operations and financial condition, (ii) the
due authorization and execution of the Notes and (iii) the Issuer's ability to
pay the Notes as they mature.   3.4      The Issuer will take all such action as
the Dealer may reasonably request to ensure that each offer and each sale of the
Notes will comply with any applicable state Blue Sky laws; provided, however,
that the Issuer shall not be obligated to file any general consent to service of
process or to qualify as a foreign corporation in any jurisdiction in which it
is not so qualified or subject itself to taxation in respect of doing business
in any jurisdiction in which it is not otherwise so subject.   3.5      The
Issuer will not be in default of any of its obligations hereunder, under the
Notes or under the Issuing and Paying Agency Agreement, at any time that any of
the Notes are outstanding.   3.6      The Issuer shall not issue Notes hereunder
until the Dealer shall have received (a) an opinion of counsel to the Issuer,
addressed to the Dealer, satisfactory in form and substance to the Dealer, (b) a
copy of the executed Issuing and Paying Agency Agreement as then in effect, (c)
a copy of resolutions adopted by the Board of Directors of the Issuer,
satisfactory in form and substance to the Dealer and certified by the Secretary
or similar officer of the Issuer, authorizing execution and delivery by the
Issuer of this Agreement, the Issuing and Paying Agency Agreement and the Notes
and consummation by the Issuer of the transactions contemplated hereby and
thereby, (d) prior to the issuance of any book-entry Notes represented by a
master note registered in the name of DTC or its nominee, a copy of the executed
Letter of Representations among the Issuer, the Issuing and Paying Agent and DTC
and of the executed master note, and (e) prior to the issuance of any Notes in
physical form, a copy of such form (unless attached to this Agreement or the
Issuing and Paying Agency Agreement), (f) confirmation of the then current
rating assigned to the Notes by each nationally recognized statistical rating
organization then rating the Notes.   3.7      The Issuer shall reimburse the
Dealer for all of the Dealer's out-of-pocket expenses related to this Agreement,
including expenses incurred in connection with its preparation and negotiation,
and the transactions contemplated hereby (including, but not limited to, the
printing and distribution of the Private Placement Memorandum), and, if
applicable, for the reasonable fees and out-of-pocket expenses of the Dealer's
counsel.  

 n Commercial Paper Dealer Agreement 4(2) Program n  6

--------------------------------------------------------------------------------

4.      Disclosure.   4.1      The Private Placement Memorandum and its contents
(other than the Dealer Information) shall be the sole responsibility of the
Issuer. The Private Placement Memorandum shall contain a statement expressly
offering an opportunity for each prospective purchaser to ask questions of, and
receive answers from, the Issuer concerning the offering of Notes and to obtain
relevant additional information which the Issuer possesses or can acquire
without unreasonable effort or expense.           4.2      The Issuer agrees to
promptly furnish the Dealer the Company Information as it becomes available,
provided that the Issuer shall be deemed to have furnished the Company
Information specified on the date such information is posted at the Issuer's
website on the internet, at www.sec.gov or at such other website identified by
the Issuer in a notice to the Dealer that is accessible by the Dealer without
charge; provided that the Issuer shall deliver paper copies of such information
to the Dealer upon request.  

4.3 (a) The Issuer further agrees to notify the Dealer promptly upon the
occurrence of any event relating to or affecting the Issuer that would cause the
Company Information then in existence to include an untrue statement of a
material fact or to omit to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which they are
made, not misleading.                       (b)      In the event that the
Issuer gives the Dealer notice pursuant to Section 4.3(a) and the Dealer
notifies the Issuer that it then has Notes it is holding in inventory, the
Issuer agrees as promptly as permitted by applicable law to supplement or amend
the Private Placement Memorandum so that the Private Placement Memorandum, as
amended or supplemented, shall not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and the Issuer shall make such supplement or amendment available to
the Dealer.   (c)      In the event that (i) the Issuer gives the Dealer notice
pursuant to Section 4.3(a), (ii) the Dealer does not notify the Issuer that it
is then holding Notes in inventory and (iii) the Issuer chooses not to promptly
amend or supplement the Private Placement Memorandum in the manner described in
clause (b) above, then all solicitations and sales of Notes shall be suspended
until such time as the Issuer has so amended or supplemented the Private
Placement Memorandum, and made such amendment or supplement available to the
Dealer.   (d)      Confidentiality. The Dealer agrees to keep confidential any
notice provided by the Issuer to the Dealer pursuant to this Section 4.3. The
Dealer agrees (i) to keep all non-public information with respect to this
Agreement and the transactions contemplated hereby which it receives pursuant to
this Agreement (collectively, the “Issuer Information”) confidential and to
disclose Issuer Information only to those of its officers, employees, agents,
accountants, legal counsel and other representatives (collectively, the "Dealer
Representatives"), which, in each case, have a need to know or review such
Issuer Information for the purpose of assisting in the negotiation, completion,
administration and evaluation of this Agreement and the transactions
contemplated hereby (the "Offering"); (ii) to use the Issuer Information only in
connection with the Offering and not for any other purpose; and (iii) to cause
its related Dealer Representatives to comply with the provisions of this Section
4.3(d). The provisions of this Section 4.3(d) shall not apply to any Issuer
Information that is  



 n Commercial Paper Dealer Agreement 4(2) Program n  7



--------------------------------------------------------------------------------

  a matter of general public knowledge or that has heretofore been made
available to the public by any person other than the Dealer receiving such
Issuer Information or a related Dealer Representative (who, in either case, is
not bound by a duty of confidentiality with respect thereto) or that is required
to be disclosed by applicable law or regulation or is requested by any
regulatory authority with jurisdiction over the Dealer receiving such Issuer
Information or a related Dealer Representative or any of its affiliates or is
disclosed in connection with the assertion of any rights or defenses hereunder.
                    (e)      Without limiting the generality of Section 4.3(a),
the Issuer shall review and as necessary amend and supplement the Private
Placement Memorandum on a periodic basis to the extent necessary to ensure that
the information provided in the Private Placement Memorandum is accurate and
complete.  

5.      Indemnification and Contribution.   5.1      The Issuer will indemnify
and hold harmless the Dealer and each person, if any, who controls the Dealer
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (hereinafter the "Indemnitees") against any and all liabilities,
penalties, suits, causes of action, losses, damages, claims, costs and expenses
(including, without limitation, fees and disbursements of counsel) or judgments
of whatever kind or nature (each a "Claim"), imposed upon, incurred by or
asserted against the Indemnitees arising out of or based upon (i) any allegation
by third parties that the Private Placement Memorandum, the other Company
Information included (as of any relevant time) or includes an untrue statement
of a material fact or omitted (as of any relevant time) or omits to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or (ii) arising out of
or based upon the breach by the Issuer of any agreement, covenant or
representation made in or pursuant to this Agreement. This indemnification shall
not apply to the extent that the Claim arises out of or is based upon Dealer
Information.     5.2      Provisions relating to claims made for indemnification
under this Section 5 are set forth on Exhibit B to this Agreement.     5.3     
In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer shall
contribute to the aggregate costs incurred by the Dealer in connection with any
Claim in the proportion of the respective economic interests of the Issuer and
the Dealer; provided, however, that such contribution by the Issuer shall be in
an amount such that the aggregate costs incurred by the Dealer do not exceed the
aggregate of the commissions and fees earned by the Dealer hereunder with
respect to the issue or issues of Notes to which such Claim relates. The
respective economic interests shall be calculated by reference to the aggregate
proceeds to the Issuer of the Notes issued hereunder and the aggregate
commissions and fees earned by the Dealer hereunder.   6.      Definitions.  
6.1      "Claim" shall have the meaning set forth in Section 5.1.     6.2     
"Company Information" at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer's and its
affiliates' other publicly available recent reports, including, but not limited
to, any publicly available filings or reports provided to their respective
shareholders, (ii) any other information or disclosure prepared  



 n Commercial Paper Dealer Agreement 4(2) Program n  8



--------------------------------------------------------------------------------

pursuant to Section 4.3 hereof and (iii) any other information prepared or
approved by the Issuer for dissemination to investors or potential investors in
the Notes.           6.3     "Dealer Information" shall mean material concerning
the Dealer provided by the Dealer in writing expressly for inclusion in the
Private Placement Memorandum.     6.4     "Exchange Act" shall mean the U.S.
Securities Exchange Act of 1934, as amended.     6.5      "Indemnitee" shall
have the meaning set forth in Section 5.1.     6.6      "Institutional
Accredited Investor" shall mean an institutional investor that is an accredited
investor within the meaning of Rule 501 under the Securities Act and that has
such knowledge and experience in financial and business matters that it is
capable of evaluating and bearing the economic risk of an investment in the
Notes, including, but not limited to, a bank, as defined in Section 3(a)(2) of
the Securities Act, or a savings and loan association or other institution, as
defined in Section 3(a)(5)(a) of the Securities Act, whether acting in its
individual or fiduciary capacity.     6.7      "Issuing and Paying Agency
Agreement" shall mean the issuing and paying agency agreement described on the
cover page of this Agreement, as such agreement may be amended or supplemented
from time to time.     6.8      "Issuing and Paying Agent" shall mean the party
designated as such on the cover page of this Agreement, as issuing and paying
agent under the Issuing and Paying Agency Agreement, or any successor thereto in
accordance with the Issuing and Paying Agency Agreement.     6.9      "Non-bank
fiduciary or agent" shall mean a fiduciary or agent other than (a) a bank, as
defined in Section 3(a)(2) of the Securities Act, or (b) a savings and loan
association, as defined in Section 3(a)(5)(a) of the Securities Act.    
6.10     "Private Placement Memorandum" shall mean the private placement
memorandum dated April 4, 2007 and any other offering materials prepared in
accordance with Section 4 (including materials referred to or incorporated by
reference in any of the foregoing) provided to purchasers and prospective
purchasers of the Notes, and shall include amendments and supplements thereto
which may be prepared from time to time in accordance with this Agreement (other
than any amendment or supplement that has been completely superseded by a later
amendment or supplement).     6.11     "Qualified Institutional Buyer" shall
have the meaning assigned to that term in Rule 144A under the Securities Act.  
  6.12     "Rule 144A" shall mean Rule 144A under the Securities Act.    
6.13     "SEC" shall mean the U.S. Securities and Exchange Commission.    
6.14     "Securities Act" shall mean the U.S. Securities Act of 1933, as
amended.   7.      General   7.1      Unless otherwise expressly provided
herein, all notices under this Agreement to parties hereto shall be in writing
and shall be effective when received at the address of the respective party set
forth in the Addendum to this Agreement.  



 n Commercial Paper Dealer Agreement 4(2) Program n  9



--------------------------------------------------------------------------------



7.2       This Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to its conflict of laws
provisions.   7.3      (a) Each of the Dealer and the Issuer agrees that any
suit, action or proceeding brought by the other party against itself in
connection with or arising out of this Agreement or the Notes or the offer and
sale of the Notes shall be brought solely in the United States federal courts
located in the Borough of Manhattan or the courts of the State of New York
located in the Borough of Manhattan. EACH OF THE DEALER AND THE ISSUER WAIVES
ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.                    (b) 
    Each of the Dealer and the Issuer hereby irrevocably accepts and submits to
the non- exclusive jurisdiction of each of the aforesaid courts in personam,
generally and unconditionally, for itself and in respect of its properties,
assets and revenues, with respect to any suit, action or proceeding in
connection with or arising out of this Agreement or the Notes or the offer and
sale of the Notes.  

        7.4       This Agreement may be terminated, at any time, by the Issuer,
upon one business day's prior notice to such effect to the Dealer, or by the
Dealer upon one business day's prior notice to such effect to the Issuer. Any
such termination, however, shall not affect the obligations of the Issuer under
Sections 3.7, 4.3, 5 and 7.3 hereof or the respective representations,
warranties, agreements, covenants, rights or responsibilities of the parties
made or arising prior to the termination of this Agreement.   7.5      This
Agreement is not assignable by either party hereto without the written consent
of the other party; provided, however, that the Dealer may assign its rights and
obligations under this Agreement to any affiliate of the Dealer.   7.6      This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.   7.7      This Agreement is for the exclusive benefit of
the parties hereto, and their respective permitted successors and assigns
hereunder, and shall not be deemed to give any legal or equitable right, remedy
or claim to any other person whatsoever.   7.8      The Issuer acknowledges and
agrees that in connection with this purchase and sale of the Notes or any other
services the Dealer may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Dealer: (i)
no fiduciary or agency relationship between the Issuer and any other person, on
the one hand, and the Dealer, on the other, exists; (ii) the Dealer is not
acting as advisor, expert or otherwise, to the Issuer, including, without
limitation, with respect to the determination of the offering price of the
Notes, and such relationship between the Issuer, on the one hand, and the
Dealer, on the other, is entirely and solely commercial, based on arms-length
negotiations; (iii) any duties and obligations that the Dealer may have to the
Issuer shall be limited to those duties and obligations specifically stated
herein; and (iv) the Dealer and their respective affiliates may have interests
that differ from those of the Issuer. The Issuer hereby waives any claims that
the Issuer may have against the Dealer with respect to any breach of fiduciary
duty in connection with the purchase and sale of the Notes.  



 n Commercial Paper Dealer Agreement 4(2) Program n  10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

NYSE Euronext, Inc., as Issuer   MERRILL LYNCH MONEY MARKETS INC.,     as Dealer
  By: /s/ Nelson
Chai                                                                  By: /s/
Robert J. Little                                                               
Name: Nelson Chai                                                               
  Name: Robert J.
Little                                                                  Title:
Executive Vice President & Chief Financial               Title: Managing
Director                                                                  
Officer                                                                           
    MERRILL LYNCH, PIERCE, FENNER &     SMITH INCORPORATED, as Dealer       By:
/s/ Robert J.
Little                                                                    Name:
Robert J. Little                                                               
    Title: Vice
President                                                                


 n Commercial Paper Dealer Agreement 4(2) Program n  11

--------------------------------------------------------------------------------



Addendum

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

The dealers under Section 1.2 are as follows:

 





Lehman Brothers Inc.

745 Seventh Avenue, 4th floor

New York, New York 10019-6801



 



The addresses of the respective parties for purposes of notices under Section
7.1 are as follows:

For the Issuer:

Address: 11 Wall Street, New York, NY 10005-1974

Attention: Patrick F. Boyle

Telephone number: 212-656-5280

Fax number: 212-656-4399

 





For the Dealer:

Address: 4 World Financial Center, 11th Floor, New York, NY 10080

Attention: Money Markets Origination

Telephone number: 212-449-0358

Fax number: 212-449-0162

 



 n Commercial Paper Dealer Agreement 4(2) Program n  12

--------------------------------------------------------------------------------



Exhibit A



Form of Legend for Private Placement Memorandum and Notes

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT (I)
IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO THE
ISSUER AND THE NOTES, (II) IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND (III) IT IS EITHER (A) AN INSTITUTIONAL INVESTOR THAT
IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(a) UNDER THE ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR” AND (i) PURCHASING NOTES FOR ITS OWN
ACCOUNT, (ii) A BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS AND
LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF THE
ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR (iii) A FIDUCIARY OR
AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION) PURCHASING NOTES
FOR ONE OR MORE ACCOUNTS EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL
ACCREDITED INVESTOR OR (B) A QUALIFIED INSTITUTIONAL BUYER (“QIB”) WITHIN THE
MEANING OF RULE 144A UNDER THE ACT THAT IS ACQUIRING NOTES FOR ITS OWN ACCOUNT
OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH ACCOUNTS IS A QIB; AND THE PURCHASER
ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY UPON THE EXEMPTION FROM
THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT PROVIDED BY RULE 144A. BY
ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL ALSO BE DEEMED TO AGREE
THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO THE ISSUER OR TO A
PLACEMENT AGENT DESIGNATED BY THE ISSUER AS A PLACEMENT AGENT FOR THE NOTES
(COLLECTIVELY, THE “PLACEMENT AGENTS”), NONE OF WHICH SHALL HAVE ANY OBLIGATION
TO ACQUIRE SUCH NOTE, (2) THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL
ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT MEETS THE
REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

 

 n Commercial Paper Dealer Agreement 4(2) Program n  13

--------------------------------------------------------------------------------



Exhibit B

Further Provisions Relating to Indemnification



(a)      The Issuer agrees to reimburse each Indemnitee for all expenses
(including reasonable fees and disbursements of external counsel) as they are
incurred by it in connection with investigating or defending any loss, claim,
damage, liability or action in respect of which indemnification may be sought
under Section 5 of the Agreement (whether or not it is a party to any such
proceedings).   (b)      Promptly after receipt by an Indemnitee of notice of
the existence of a Claim, such Indemnitee will, if a claim in respect thereof is
to be made against the Issuer, notify the Issuer in writing of the existence
thereof; provided that (i) the omission so to notify the Issuer will not relieve
the Issuer from any liability which it may have hereunder unless and except to
the extent it did not otherwise learn of such Claim and such failure results in
the forfeiture by the Issuer of substantial rights and defenses, and (ii) the
omission so to notify the Issuer will not relieve it from liability which it may
have to an Indemnitee otherwise than on account of this indemnity agreement. In
case any such Claim is made against any Indemnitee and it notifies the Issuer of
the existence thereof, the Issuer will be entitled to participate therein, and
to the extent that it may elect by written notice delivered to the Indemnitee,
to assume the defense thereof, with counsel reasonably satisfactory to such
Indemnitee; provided that if the defendants in any such Claim include both the
Indemnitee and the Issuer, and the Indemnitee shall have concluded that there
may be legal defenses available to it which are different from or additional to
those available to the Issuer, the Issuer shall not have the right to direct the
defense of such Claim on behalf of such Indemnitee, and the Indemnitee shall
have the right to select separate counsel to assert such legal defenses on
behalf of such Indemnitee. Upon receipt of notice from the Issuer to such
Indemnitee of the Issuer's election so to assume the defense of such Claim and
approval by the Indemnitee of counsel, the Issuer will not be liable to such
Indemnitee for expenses incurred thereafter by the Indemnitee in connection with
the defense thereof (other than reasonable costs of investigation) unless (i)
the Indemnitee shall have employed separate counsel in connection with the
assertion of legal defenses in accordance with the proviso to the next preceding
sentence (it being understood, however, that the Issuer shall not be liable for
the expenses of more than one separate counsel (in addition to any local counsel
in the jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer has authorized in writing the employment of counsel for the
Indemnitee. The indemnity, reimbursement and contribution obligations of the
Issuer hereunder shall be in addition to any other liability the Issuer may
otherwise have to an Indemnitee and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Issuer and any Indemnitee. The Issuer agrees that without the Dealer's prior
written consent, it will not settle, compromise or consent to the entry of any
judgment in any Claim in respect of which indemnification may be sought under
the indemnification provision of the Agreement (whether or not the Dealer or any
other Indemnitee is an actual or potential party to such Claim), unless such
settlement, compromise or consent (i) includes an unconditional release of each
Indemnitee from all liability arising out of such Claim and (ii) does not
include a statement as to or an admission of fault, culpability or failure to
act, by or on behalf of any Indemnitee.  

 n Commercial Paper Dealer Agreement 4(2) Program n  14

--------------------------------------------------------------------------------



Exhibit C



Statement of Terms for Interest – Bearing Commercial Paper Notes of NYSE
Euronext.

THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC [PRICING] [PRIVATE PLACEMENT MEMORANDUM] SUPPLEMENT (THE
"SUPPLEMENT") (IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.

1.      General. (a) The obligations of the Issuer to which these terms apply
(each a "Note") are represented by one or more Master Notes (each, a "Master
Note") issued in the name of (or of a nominee for) The Depository Trust Company
("DTC"), which Master Note includes the terms and provisions for the Issuer's
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.     (b)
"Business Day" means any day other than a Saturday or Sunday that is neither a
legal holiday nor a day on which banking institutions are authorized or required
by law, executive order or regulation to be closed in New York City and, with
respect to LIBOR Notes (as defined below) is also a London Business Day. "London
Business Day" means, a day, other than a Saturday or Sunday, on which dealings
in deposits in U.S. dollars are transacted in the London interbank market.   2. 
    Interest. (a) Each Note will bear interest at a fixed rate (a "Fixed Rate
Note") or at a floating rate (a "Floating Rate Note").     (b) The Supplement
sent to each holder of such Note will describe the following terms: (i) whether
such Note is a Fixed Rate Note or a Floating Rate Note and whether such Note is
an Original Issue Discount Note (as defined below); (ii) the date on which such
Note will be issued (the "Issue Date"); (iii) the Stated Maturity Date (as
defined below); (iv) if such Note is a Fixed Rate Note, the rate per annum at
which such Note will bear interest, if any, and the Interest Payment Dates; (v)
if such Note is a Floating Rate Note, the Base Rate, the Index Maturity, the
Interest Reset Dates, the Interest Payment Dates and the Spread and/or Spread
Multiplier, if any (all as defined below), and any other terms relating to the
particular method of calculating the interest rate for such Note; and (vi) any
other terms applicable specifically to such Note. "Original Issue Discount Note"
means a Note which has a stated redemption price at the Stated Maturity Date
that exceeds its Issue Price by more than a specified de minimis amount and
which the Supplement indicates will be an "Original Issue Discount Note".  
        (c) Each Fixed Rate Note will bear interest from its Issue Date at the
rate per annum specified in the Supplement until the principal amount thereof is
paid or made available for payment. Interest on each Fixed Rate Note will be
payable on the dates specified in the Supplement (each an "Interest Payment
Date" for a Fixed Rate Note) and on the Maturity Date (as defined below).
Interest on Fixed Rate Notes will be computed on the basis of a 360-day year of
twelve 30-day months.

If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.

 n Commercial Paper Dealer Agreement 4(2) Program n  15

--------------------------------------------------------------------------------

(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
"Base Rate") plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the "Spread"), if any, and/or multiplied
by a certain percentage (the "Spread Multiplier"), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a "CD Rate Note"), (b) the Commercial Paper Rate (a
"Commercial Paper Rate Note"), (c) the Federal Funds Rate (a "Federal Funds Rate
Note"), (d) LIBOR (a "LIBOR Note"), (e) the Prime Rate (a "Prime Rate Note"),
(f) the Treasury Rate (a "Treasury Rate Note") or (g) such other Base Rate as
may be specified in such Supplement.

The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the "Interest Reset Period"). The date or
dates on which interest will be reset (each an "Interest Reset Date") will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the "Interest
Payment Period") and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an "Interest Payment Date" for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.

If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.

Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset



 n Commercial Paper Dealer Agreement 4(2) Program n  16



--------------------------------------------------------------------------------

Date, the interest rate with respect to the Interest Determination Date (as
defined below) pertaining to such Interest Reset Date, or (ii) if such day is
not an Interest Reset Date, the interest rate with respect to the Interest
Determination Date pertaining to the next preceding Interest Reset Date, subject
in either case to any adjustment by a Spread and/or a Spread Multiplier.

The "Interest Determination Date" where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.

The "Index Maturity" is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.

The "Calculation Date," where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.

All times referred to herein reflect New York City time, unless otherwise
specified.

The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the "Calculation Agent") with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.

All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).



CD Rate Notes



"CD Rate" means the rate on any Interest Determination Date for negotiable
certificates of deposit having the Index Maturity as published by the Board of
Governors of the Federal Reserve System (the "FRB") in "Statistical Release
H.15(519), Selected Interest Rates" or any successor publication of the FRB
("H.15(519)") under the heading "CDs (Secondary Market)".

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, the CD Rate will be the rate on such Interest Determination Date set forth
in the daily update of H.15(519), available through the world wide website of
the FRB at http://www.federalreserve.gov/releases /h15/Update, or any successor
site or publication or other recognized electronic source used for

 n Commercial Paper Dealer Agreement 4(2) Program n  17

--------------------------------------------------------------------------------

the purpose of displaying the applicable rate ("H.15 Daily Update") under the
caption "CDs (Secondary Market)".

If such rate is not published in either H.15(519) or H.15 Daily Update by 3:00
p.m. on the Calculation Date, the Calculation Agent will determine the CD Rate
to be the arithmetic mean of the secondary market offered rates as of 10:00 a.m.
on such Interest Determination Date of three leading nonbank dealers1 in
negotiable U.S. dollar certificates of deposit in New York City selected by the
Calculation Agent for negotiable U.S. dollar certificates of deposit of major
United States money center banks of the highest credit standing in the market
for negotiable certificates of deposit with a remaining maturity closest to the
Index Maturity in the denomination of $5,000,000.

If the dealers selected by the Calculation Agent are not quoting as set forth
above, the CD Rate will remain the CD Rate then in effect on such Interest
Determination Date.



Commercial Paper Rate Notes



"Commercial Paper Rate" means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
"Commercial Paper-Nonfinancial".

If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading "Commercial
Paper-Nonfinancial".

If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is "AA," or the equivalent, from a
nationally recognized statistical rating organization.

If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.

"Money Market Yield" will be a yield calculated in accordance with the following
formula:

[exhibit103x19x1.jpg]  

where "D" refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and "M" refers to the actual
number of days in the interest period for which interest is being calculated.


________________________________________
1 Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.



 n Commercial Paper Dealer Agreement 4(2) Program n  18



--------------------------------------------------------------------------------



Federal Funds Rate Notes



"Federal Funds Rate" means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading "Federal Funds
(Effective)" and displayed on Moneyline Telerate (or any successor service) on
page 120 (or any other page as may replace the specified page on that service)
("Telerate Page 120").

If the above rate does not appear on Telerate Page 120 or is not so published by
3:00 p.m. on the Calculation Date, the Federal Funds Rate will be the rate on
such Interest Determination Date as published in H.15 Daily Update under the
heading "Federal Funds/(Effective)".

If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.

If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.



LIBOR Notes



The London Interbank offered rate ("LIBOR") means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.

If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent's judgment is representative for a single
transaction in U.S. dollars in such market at such time (a "Representative
Amount"). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation Agent, for loans in U.S. dollars to leading
European banks, for a term equal to the Index Maturity and in a Representative
Amount; provided, however, that if fewer than three banks so selected by the
Calculation Agent are providing such quotations, the then existing LIBOR rate
will remain in effect for such Interest Payment Period.

"Designated LIBOR Page" means the display designated as page "3750" on Moneyline
Telerate (or such other page as may replace the 3750 page on that service or
such other service or services as may be nominated by the British Bankers'
Association for the purposes of displaying London interbank offered rates for
U.S. dollar deposits).

 

 n Commercial Paper Dealer Agreement 4(2) Program n  19

--------------------------------------------------------------------------------



Prime Rate Notes



"Prime Rate" means the rate on any Interest Determination Date as published in
H.15(519) under the heading "Bank Prime Loan".

If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption "Bank
Prime Loan".

If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank's prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.

If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.

If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.

"Reuters Screen US PRIME1 Page" means the display designated as page "US PRIME1"
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).



Treasury Rate Notes

"Treasury Rate" means:



(1) the rate from the auction held on the Interest Determination Date (the
"Auction") of direct obligations of the United States ("Treasury Bills") having
the Index Maturity specified in the Supplement under the caption "INVESTMENT
RATE" on the display on Moneyline Telerate (or any successor service) on page 56
(or any other page as may replace that page on that service) ("Telerate Page
56") or page 57 (or any other page as may replace that page on that service)
("Telerate Page 57"), or

(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption "U.S. Government Securities/Treasury Bills/Auction High", or

(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or

(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular



 n Commercial Paper Dealer Agreement 4(2) Program n  20



--------------------------------------------------------------------------------

Interest Determination Date of the applicable Treasury Bills as published in
H.15(519) under the caption "U.S. Government Securities/Treasury Bills/Secondary
Market", or

(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption "U.S. Government Securities/Treasury Bills/Secondary Market", or

(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent, for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or

(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.

"Bond Equivalent Yield" means a yield (expressed as a percentage) calculated in
accordance with the following formula:

[exhibit103x22x1.jpg]  



  where "D" refers to the applicable per annum rate for Treasury Bills quoted on
a bank discount basis and expressed as a decimal, "N" refers to 365 or 366, as
the case may be, and "M" refers to the actual number of days in the applicable
Interest Reset Period.   3.      Final Maturity. The Stated Maturity Date for
any Note will be the date so specified in the Supplement, which shall be no
later than 397 days from the date of issuance. On its Stated Maturity Date, or
any date prior to the Stated Maturity Date on which the particular Note becomes
due and payable by the declaration of acceleration, each such date being
referred to as a Maturity Date, the principal amount of each Note, together with
accrued and unpaid interest thereon, will be immediately due and payable.   4. 
    Events of Default. The occurrence of any of the following shall constitute
an "Event of Default" with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof); (ii)
the Issuer makes any compromise arrangement with its creditors generally
including the entering into any form of moratorium with its creditors generally;
(iii) a court having jurisdiction shall enter a decree or order for relief in
respect of the Issuer in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or there shall be
appointed a receiver, administrator, liquidator, custodian, trustee or
sequestrator (or similar officer) with respect to the whole or substantially the
whole of the assets of the Issuer and any such decree, order or appointment is
not removed, discharged or withdrawn within 60 days thereafter; or (iv) the
Issuer shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment of or taking possession by a receiver, administrator,
liquidator, assignee, custodian, trustee or sequestrator (or similar official),
with respect to the whole or substantially the whole of the assets of the Issuer
or make any general assignment for the benefit of creditors. Upon the occurrence
of an Event of Default, the principal of each obligation evidenced by such  





 n Commercial Paper Dealer Agreement 4(2) Program n  21



--------------------------------------------------------------------------------

  Note (together with interest accrued and unpaid thereon) shall become, without
any notice or demand, immediately due and payable.2   5.      Obligation
Absolute. No provision of the Issuing and Paying Agency Agreement under which
the Notes are issued shall alter or impair the obligation of the Issuer, which
is absolute and unconditional, to pay the principal of and interest on each Note
at the times, place and rate, and in the coin or currency, herein prescribed.  
6.      Supplement. Any term contained in the Supplement shall supercede any
conflicting term contained herein.  

  ______________________ 2      Unlike single payment notes, where a default
arises only at the stated maturity, interest-bearing notes with multiple payment
dates should contain a default provision permitting acceleration of the maturity
if the Issuer defaults on an interest payment.



 n Commercial Paper Dealer Agreement 4(2) Program n  22



--------------------------------------------------------------------------------